              Case 1:92-cr-05164-AWI Document 1017 Filed 11/05/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 1:92-CR-05164-AWI
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   THOMAS RICHARD FARRUGIA,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on November 2, 2020. Docket
20 No. 1008. Pursuant to the Court’s Order (ECF 1011), the government’s response is due on November
21 10, 2020, with any reply from the defendant due on November 12, 2020.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:
27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          November 17, 2020;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
             Case 1:92-cr-05164-AWI Document 1017 Filed 11/05/20 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          November 19, 2020.

 3

 4          IT IS SO STIPULATED.

 5

 6   Dated: November 4, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ LAUREL J. MONTOYA
                                                             LAUREL J. MONTOYA
 9                                                           Assistant United States Attorney

10

11   Dated: November 4, 2020                                  /s/ ANN C. McCLINTOCK
                                                              ANN C. McCLINTOCK
12                                                            Counsel for Defendant
                                                              THOMAS RICHARD
13
                                                              FARRUGIA
14

15                                         FINDINGS AND ORDER

16          Based upon the stipulation and representations of the parties, the Court adopts the following as a

17 revised briefing schedule regarding the defendant’s motion for sentence reduction:

18          a)     The government’s response to the defendant’s motion, Docket No. 1018, is due on or

19 before November 17, 2020;

20          b)     The defendant’s reply to the government’s response, if any, is due on November 19,

21 2020.

22
     IT IS SO ORDERED.
23

24 Dated: November 5, 2020
                                                SENIOR DISTRICT JUDGE
25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
